Order entered September 19, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00998-CV

                IN RE SIGHTLINE SEARCH, INC., JOHN C. EDWARDS, AND
                          ANTOINETTE H. EDWARDS, Relators

                    Original Proceeding from the 101st Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-18-16090

                                             ORDER
           Before the Court are relators’ August 22, 2019 petition for writ of mandamus and

emergency motion to stay TCPA discovery order. On August 28, 2019, the Court received

relators’ letter requesting we take no action in this proceeding until relators’ next update. On

August 29, 2019, the Court received relators’ letter stating, “The parties are presently seeking

mediation. Relators will not be filing anything with the Court for now and ask that the Court

postpone any actions in this case for now.” To date, we have heard nothing further from the

parties.

           Accordingly, on the Court’s own motion, we ORDER the parties to file a status report or

a motion to dismiss this proceeding by OCTOBER 21, 2019. If the parties fail to respond by

October 21, 2019, the Court will presume the matter has not settled and resume consideration of
the petition.




                /s/   LANA MYERS
                      PRESIDING JUSTICE